Lore, C. J.,
charging the jury:
Gentlemen of the jury:—Patrick Fahey is charged in the indictment in this case with subordination of perjury.
At common law, perjury is committed “when a lawful oath is administered, in some judicial proceedings or due course of justice, to a person who swears wilfully, absolutely, and falsely, in a matter material to the issue or point in question.”
Where the crime is committed at the instigation or procurement of another, it is termed subornation of perjury.
3 Greenleaf on Evidence, Sec. 188.
In this case it is charged that Patrick Fahey suborned, or procured, Frederic Vansant to commit perjury.
The crime charged is a felony of high grade. It is one that touches the administration of justice in a vital point, and where successful in its purpose procures a miscarriage of justice by inducing false verdicts, and thus turns right into wrong.
It undermines and destroys the confidence of the people in verdicts of juries, and opens the way to anarchy, or the righting, of wrongs by resort to violence instead of to courts of justice.
In this State, happily, the crime is of rare occurrence. No such case has heretofore come within the cognizance of this Court.
This, gentlemen, is the character of the crime you are called to pass upon in this case. It is a crime that invokes the sanction of the Almighty to a lie. We have spoken thus of the gravity of the crime, that your attention should be directed to the importance of this case, and to the care and consideration you should give to it.
*603But the mere magnitude of the crime charged, however heinous, or however difficult it may be to prove it, can never justify a conviction, unless the guilt of the accused be proved to the satisfaction of the jury beyond a reasonable doubt.
In order to convict of this crime, you should be satisfied from the evidence,—
(1) That the testimony of Vansant, the witness claimed to have been suborned, was false.
(2) That it was given by him wilfully and corruptly, knowing it to be false.
(3) That Fahey knew or believed that such testimony would be false.
(4) And that he also knew or believed that Vansant would willfully and corruptly so testify.
(5) That Fahey induced or procured Vansant to give such false testimony.
It has been tersely said by the Court in Commonwealth vs. Douglass, 3 Met., 245: “ To constitute the crime of subornation of perjury, the party charged must have procured the commission of the perjury by inciting, instigating or procuring the guilty party to commit the crime.”
Your attention is now directed to some of the principles of law governing this case.
Every person charged with crime is presumed by the law to be innocent, and that presumption remains as a protection and shield until the crime is proved to the satisfaction of the jury beyond a reasonable doubt.
The burden of so proving the crime is upon the State.
“ In proof of the crime of perjury, it was formerly held that *604two witnesses were necessary, because otherwise there would be nothing more than the oath of one man against another, upon which the jury could not safely convict. But this strictness has long since been relaxed; the true principle of the rule being merely this, that the evidence must be something more than sufficient to counterbalance the oath of the prisoner, and the legal presumption of his innocence.”

1 Greenleaf on Evidence, Sec. 257.

“ The degree of credit which ought to be given to the testimony of an accomplice is a matter exclusively within the province of the jury. It has sometimes been said that they ought not to believe him, unless his testimony is corroborated by other evidence; and, without doubt, great caution in weighing such testimony is dictated by prudence and good reason. But there is no such rule of law; it being expressly conceded that the jury may, if they please, act upon the evidence of the accomplice, without any confirmation of his statement. But on the other hand, judges in their discretion will advise a jury not to convict of felony upon the testimony of an accomplice alone and without corroboration; and it is now so generally the practice to give them such advice, that its omission would be regarded as an omission of duty on the part of the Judge.” * * * “It may be regarded as the settled course
of practice, not to convict a prisoner in any case of felony upon the sole and uncorroborated testimony of an accomplice.”

1 Greenleaf on Evidence, Sec. 380.

The same rules are applicable to the case of a witness who has perjured himself in a former trial; and in cases of this character there should not be a conviction of a felony upon the uncorroborated testimony of such a witness.
The rule governing the weight of evidence necessary to convict and as to what constitutes a reasonable doubt, is clearly stated by Chief Justice Gilpin in the State vs. Goldsborough, 1 Houst. Crim. Cas., 316. In civil cases it is the duty of the jury “ to *605weigh the evidence carefully and to find for the party in whose favor it preponderates, although it may not be free from reasonable doubt. But in criminal cases the party accused is entitled to the benefit of the legal presumption in favor of innocence, which in doubtful cases is always sufficient to turn the scales in his favor. It is therefore a rule of .criminal law that the guilt of the accused must be fully proved; and neither a preponderance of evidence, nor any weight of preponderating evidence is sufficient, unless it produces full belief of the fact to the exclusion of all reasonable doubt in the mind of the jury. But that does not import in contemplation of law a mere possible doubt; because everything relating to human affairs, and depending on moral evidence, is open to some possible or imaginary doubt. It is that state of the case which after entire comparison and full consideration of all the evidence, leaves the minds of the jurors in that condition that they cannot feel any abiding conviction to a moral certainty, of the truth of the charge. The burden of proof is upon the prosecutor. All the presumptions of law, independent of evidence, are in favor of innocence; and every person is presumed to be innocent of the offense charged until he is proved guilty. If upon such proof there is reasonable doubt remaining, the accused is entitled to the benefit of it by an acquittal, for it is not sufficient to establish a probability, though a strong one, arising from the doctrine of chances, that the fact charged is more likely to be true than the contrary; but the evidence must establish the truth of the fact to a reasonable and moral certainty; a certainty which convinces and directs the understanding, and satisfies the reason and judgment of those who are bound to act conscientiously upon it.”
Governed by these instructions as to the law, you are to reach your verdict in this case; from the evidence which you have heard in this Court room and from that alone.
The case challenges your most careful and conscientious consideration. It is your duty alike to see that the innocent are acquitted and that the guilty are convicted.
*606If, therefore, from the evidence in this case, you are satisfied beyond a reasonable doubt, that Patrick Fahey suborned or procured Frederick Vansant to commit the crime of perjury, as charged in the indictment, your verdict should be guilty. On the other hand, should you not be so satisfied from the evidence, it is your duty to return a verdict of not guilty.
The jury disagreed.